Citation Nr: 0827705	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-37 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied service 
connection for chronic lumbosacral strain.

The Board notes that the RO initially denied the veteran's 
December 2006 appeal (received December 11, 2006) as 
untimely, stating that a VA Form 9, Appeal to Board of 
Veterans' Appeals, or its equivalent, was not received within 
one year of the September 2005 rating decision, or within 60 
days of the September 27, 2006 statement of the case.  
However, the record reflects that another statement of the 
case was issued on October 30, 2006, and that a substantive 
appeal was received by the RO on December 11, 2006, which was 
within 60 days of that second statement of the case.  The RO 
subsequently accepted the veteran's appeal as timely in a 
January 2008 letter.  The Board agrees, and finds that this 
issue has been perfected for appeal.


FINDINGS OF FACT

1.  An unappealed February 2001 rating decision denied the 
veteran's claim of entitlement to service connection for 
chronic lumbosacral strain with degenerative changes.

2.  Evidence associated with the claims file since the 
February 2001 rating decision is redundant and does not raise 
a reasonable possibility of substantiating the issue of 
entitlement to service connection for chronic lumbosacral 
strain with degenerative changes.


CONCLUSION OF LAW

The evidence received since the February 2001 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for chronic lumbosacral 
strain is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Element (4), the requirement requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The VCAA letter issued in July 2005 satisfied most of the 
duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  That letter provided the veteran with 
notice of the three (3) elements necessary to establish 
service connection.  In addition, the July 2005 letter 
informed the veteran that new and material evidence was 
needed to substantiate his claim and described what would 
constitute such new and material evidence. The veteran was 
advised as to his and VA's responsibilities under the VCAA, 
and was made aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.

Although the veteran was not advised in the July 2005 letter 
of the reasons for the previous denial, the record reflects 
that he was advised of the basis of the past denials in the 
September 2005 rating decision, as well as the September 2006 
and October 2006 statements of the case.  Thus, to the extent 
that full required notice was not provided in the actual July 
2005 letter, the record reflects that a reasonable person 
would have ultimately would have understood the basis of the 
prior denials, and the need to submit new and material 
evidence in support of his claim.  As to any error in the 
timeliness of this notice, the record reflects that the claim 
was again readjudicated in a supplemental statement of the 
case.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements.  
Despite this error, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim to reopen, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA notice explicitly stated 
that, regardless of any assistance provided to the claimant, 
new and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).

The Board concludes that VA's duty to assist has been 
satisfied.  The claims folder contains the veteran's service 
records, service treatment records, post-service treatment 
records from the Fresno, California, VA Medical Center 
(VAMC), and private treatment records.  The veteran has not 
indentified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A(b).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.



II. New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2007).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
chronic lumbosacral strain.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
not been submitted.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has previously sought service connection for 
chronic lumbosacral strain with degenerative changes.  In a 
1978 claim, the veteran stated that he injured his back in 
August 1971 when the armored personnel carrier he was riding 
in overturned.  (See statement of medical examination and 
duty status, August 1971; VA examination report, August 1978; 
statement from veteran's representative, December 1979).  
Service treatment records from August 1971, immediately 
following the accident, showed that the veteran had pain in 
the left leg and mild tenderness of the mid-thoracic (mid-
back) wall with full range of motion in the back and 
shoulders.  There was no mention of any injury to the 
lumbosacral (low-back) area.  The veteran's separation 
examination in January 1972 revealed a normal spine and 
musculoskeletal system, and was negative for any back 
problems.  On the examination report, the veteran wrote "I 
am in good health." 

During an August 1978 VA examination in connection with his 
claim for service connection, the veteran complained of 
episodes of sudden back pain with inability to stand for long 
periods of time or sit up like he did prior to service.  Upon 
examination, the VA examiner noted that the veteran's back 
was normal with a full range of motion, no muscle spasm and 
no tenderness.  X-rays revealed slight degenerative changes 
of the lumbar spine.  The examiner found that the veteran's 
in-service back strain was in the mid-thoracic region, while 
the degenerative changes revealed during the examination were 
to his lumbar spine.  The examiner concluded that the 
veteran's in-service injury was an acute back strain which 
resolved and was thus unrelated to his then-current symptoms.  

Based on the VA examination and the veteran's service 
treatment records, the RO denied the veteran's claim for 
service connection in a September 1978 rating decision.  The 
RO stated that the veteran's in-service mid-thoracic back 
strain was considered "acute and transitory" and not a 
chronic disability for which entitlement to service 
connection could be established since there was no residual 
disability of the mid-thoracic area.

Most recently, in May 2005, the veteran submitted a request 
to reopen his previously denied claim for service connection 
for chronic lumbosacral strain with degenerative changes.

The new evidence received since the February 2001 rating 
decision consist of statements from two of the veteran's ex-
wives, received in February 2006, a February 2008 statement 
from his representative, and the veteran's own statements in 
support of his claim.  (See veteran's letters dated July 2007 
and February 2006).  

In the October 2006 statement of the case, the RO advised the 
veteran that the statements of his ex-wives were not new and 
material to the issue of service connection.  The letter from 
C. E. S. indicated that while the veteran wrote to her during 
service concerning his back injury, he did not indicate which 
part of his back had been injured.  The letter from E. T. 
indicated that she knew that the veteran had back pain 
between 1974 (about two years after service) and 1990 and 
that his pain would sometimes flair up to a point where he 
was unable to walk.  However, as in the statement from C. E. 
S., she did not indicate where the veteran's back pain was 
located.  The RO stated that it had already been aware of the 
veteran's mid-thoracic region injury in service, and added 
that a March 1980 Board decision had already concluded that 
there was no medical evidence demonstrating a causal 
relationship between the veteran's in-service mid-back strain 
and the recurrent low-back strain with degenerative changes 
diagnosed in August 1978.

With regard to the statements submitted by the veteran's ex-
wives, it should be pointed out, as noted above, that in 
determining whether evidence is material, "the credibility 
of the evidence must be presumed."  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Furthermore, evidentiary 
assertions must be accepted as true for these purposes except 
where the evidentiary assertion is inherently incredible.  
King v. Brown, 5 Vet. App. 19 (1993).  However, lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this instance, there is no indication in the claims folder 
that either of the veteran's ex-wives have medical expertise.  
Although they are competent to relate the veteran's lay 
report of having experienced back pain during and after 
service, the veteran's own lay statements in that regard were 
already of record at the time of the 2001 denial.  
Furthermore, as noted, an important basis of the original 
denial was the VA examiner's distinction between the original 
injury being in the mid-back range and the current disability 
being in the low back.  As, the lay statements of the 
veteran's ex-wives merely reiterate his own lay complaints of 
general back pain.  Neither offers any specific detail as to 
the location of the veteran's back pain, or other information 
that would alter the factual basis of the VA examiner's 
finding; and neither ex-wife is shown to be competent to 
relate the veteran's in-service problems to his current 
disability.  For these reasons, their statements are 
cumulative of evidence previously submitted, do not relate to 
an unestablished fact necessary to substantiate the claim, 
and do not raise a reasonable possibility of substantiating 
the claim. 

As to the veteran's statements, as well as those from his 
representative, the Board finds that they are essentially 
duplicative of evidence previously submitted, as the veteran 
has already made such contentions in support of his earlier 
claims.  (See veterans letters/statements dated April 2000, 
December 1996, January 1979).  This evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered by the RO and the Board.  
Thus, the veteran's statements are also not new and material 
evidence, as they are cumulative, and the veteran's claim 
cannot be reopened on that basis.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

The Board notes that although it is sympathetic to the 
veteran's back problems, the fact is that no new and material 
evidence has been received sufficient to reopen his claim.  
Until the veteran meets his threshold burden of submitted new 
and material evidence sufficient to reopen his claim for 
service connection for chronic lumbosacral strain with 
degenerative changes, the benefit-of-the-doubt doctrine does 
not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
chronic lumbosacral strain is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


